DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of relief” in claim 1 that are said to comprise a plurality of notches having a toothed profile.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0138589 (Abbasi) in view of U.S. Patent Application Publication No. 2008/0288076 (Soo).
		Regarding claim 1, Abbasi discloses an implant device (300) for performing a posterior spinal arthrodesis at a facet joint, comprising: a flat element (30a) being comprised of a distal edge (43/34), a proximal edge (41) opposite said distal edge, and side edges (46/48) extending between said distal edge and said proximal edge so as to form a central opening (see Figs. 1-4; central opening in device 30a through faces 52/54), said flat element having a first face (52) and a second face (54) opposite said first face so as to define a main plane of said flat element, said opening extending through said main plane (see Figs. 1-4; central opening in device 30a extends through a main plane defined by opposite faces 52/54); and means (128) for securing to a handling and placement tool (150) being on said proximal edge (see paragraphs [0065] and [0069]); wherein said distal edge is rounded (see Figs. 1-4) and said proximal edge is rectilinear (see Figs. 1-4), said flat element being D-shaped (see Fig. 4, e.g.) so as to determine an insertion direction into a cavity between a face and an adjacent facet with said distal edge within the cavity and said proximal edge facing outward from the cavity so as to receive a bone graft oriented by said central opening with the cavity (the proximal edge 41 of the implant device can face out when inserted into a cavity so as to receive a bone graft in said central opening); wherein each face of said first face and said second face is comprised of means of relief (57, see Figs. 1-8); wherein said means of relief are comprised of a plurality of notches (57, see Figs. 1-8) arranged perpendicular to the insertion direction, wherein each notch of said plurality of notches having a toothed profile (each tooth has two faces, see Fig. 8, e.g.).
Regarding the functional claim language in claim 1, (“for performing a posterior spinal arthrodesis of a facet joint”; “so as to determine…an insertion direction into a cavity between a facet and an adjacent facet”) a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Abbasi discloses an implant device for fusion between adjacent bones of the spine (see Abstract) that is similarly structured to the implant of claim 1, and thus, is capable of performing the intended uses recited in claim 1.  
		Abbasi fails to disclose said central opening determined with a D-shape.  However, Soo discloses an implant device (100) similar to Abbasi wherein the implant device is D-shaped (see Fig. 4), and includes a central opening (174) that is also D-shaped (see Fig. 4).  It would have been an obvious matter of design choice to have the central opening be D-shaped, as Applicant’s specification does not disclose that the shape of the central opening is critical, and Soo suggests a D-shaped opening is capable of allowing for fusion of the implant with adjacent bone (see Soo, paragraph [0053] and Fig. 4), similar to the opening of Abbasi (see Abbasi, Abstract).  
		Abbasi fails to disclose with a first tooth face oriented toward said proximal edge and second tooth face oriented toward said distal edge, said first tooth face being perpendicular to said main plane, said second tooth face being inclined from said first tooth face to said distal edge.  However, Soo discloses a spinal implant (100) wherein opposite faces (112a/122b) have notches (122) with two faces, with a first tooth face (126) oriented toward a proximal edge (110) of the implant and a second tooth face (128) oriented toward a distal edge (106) of the implant, said first tooth face being perpendicular to a main plane defined by the opposite faces (see paragraph [0038] and Fig. 2), said second tooth face being inclined from said first tooth face to said distal edge (see Fig. 2).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify each notch of Abbasi to have faces oriented as suggested by Soo in order to help resist migration of the implant from an implantation site (see Soo, paragraph [0073]).  
		Regarding claim 2, Abbasi discloses wherein said flat element is further comprised of a corner profile portion (34) having decreasing thickness (tapering of 34, see Figs. 1-4) toward said distal edge.		
		Regarding claim 3, Abbasi discloses wherein the means for securing to a handling and placement tool is comprised of a tapped hole (128) having a hole axis parallel to the insertion direction (tapped hole axis and insertion direction are both along axis 36).
Response to Arguments
Applicant’s arguments with respect to claim 1 regarding the prior art failing to disclose or suggest a D-shaped central opening have been considered but are moot in view of the new grounds of rejection.
Applicant's arguments regarding the prior art not disclosing or suggesting the claimed invention because the prior art discloses fusion at discs instead of facets have been fully considered but they are not persuasive.
It is important to note that the current claims are directed to an implant device and not a method of using the implant device to facilitate fusion of facets.  As noted above, with regard to claims directed to a product and not a method, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Abbasi in view of Soo suggests an implant device that meets all the structural requirements of claims 1-3.  Additionally, Abbasi discloses that its implant device is for fusion between adjacent bones of the spine (see Abstract and paragraph [0003]), and thus, is capable of performing the intended uses recited in claim 1.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773